3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 1 of 9
                                                                                   to Demolish Church




        NH Diocese Violates Parishioners’ Rights to Demolish
        Church
             churchmilitant.com/news/article/nh-diocese-denies-parishioners-right-to-appeal-church-closure



            News: US News




            by Anita Carey • ChurchMilitant.com • June 25, 2019

            Bp. Libasci won't talk to parishioners and is denying their right to
            appeal




              You are not signed in as a Premium user; we rely on Premium users to support our news
                                         reporting. Sign in or Sign up today!

            LACONIA, N.H. (ChurchMilitant.com) - Parishioners are being denied the right to appeal
            the closure of their historic church by a diocese that admits it plans on circumventing the
            canon law process.




https://www.printfriendly.com/p/g/NWaNpb                                                                       1/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 2 of 9
                                                                                   to Demolish Church




            Diocese of Manchester, New Hampshire, Bp. Peter Libasci would rather tear down St.
            Joseph's Catholic Church in Laconia, New Hampshire, than see it be used for something
            unbefitting a church.

            On May 5, parishioners were told at a meeting a secret offer was accepted to buy the church.
            It would be closed down and demolished during the summer, and if they wanted to appeal,
            they should start the process. Later, they were told the process hadn't been started so there
            could be no appeal.

            In a statement, Bp. Libasci said the demolition was necessary to prevent future owners of
            the church from using the church for "unacceptable purposes," adding, "While painful, is
            absolutely necessary."

            Church Militant spoke with Brody Hale, a lawyer
            and founder of Catholic Church Preservation
            Society, who is an expert on canon law with regards
            to church closures. Hale is also working with
            parishioners of St. Joseph Church in Mobile,
            Alabama, to appeal Abp. Thomas Rodi's sale of the
            church.

            "It seems to be out of ignorance or downright
            treachery, the diocese is planning to tear it down
            before parishioners have a right to appeal," Hale
            said. "It is very disturbing the chief canon lawyer of
            a diocese does not grasp the basic process."

            In 2013, the Vatican's Congregation for the Clergy
            outlined very specific procedures for closing
            parishes and churches and sent them to every
            bishop in the United States.

            The document, "Guidelines for the Modification of
            Parishes and the Closure, Relegation and Alienation          Holy card of St. Joseph's Catholic
            of Churches," explicitly states that churches should                      Church
            remain as sacred spaces and continue to be used for
            worship as a chapel or by a religious order or lay apostolate.

            Hale explained that churches are "sacred spaces set apart from the ordinary world" and they
            must be deconsecrated so as not to offend God. The guidelines explain that this is done by a
            "Decree of Relegation to Profane but not Sordid Use."




https://www.printfriendly.com/p/g/NWaNpb                                                                       2/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 3 of 9
                                                                                   to Demolish Church




            This decree must be published in writing, and the faithful
            have 10 useful days to appeal the decree. Once that has been
            made, the appeals process begins and can take several years
            to complete.

            During the parishioners' appeal process, the church cannot
            be sold or torn down.

            Speaking to TheLaconia Daily Sun, Fr. Georges de Laire, the
            judicial vicar and the vicar for canonical affairs for the
            diocese of Manchester, criticized Hale's interpretation of
            canon law and claimed the decree can only be issued just
            before the church is torn down.

            "Until it is known that the contract, the purchase and sale is
            going to be finalized, the church is not to be closed and
            relegated to profane but not sordid use," de Laire said.                            Bp. Peter Libasci

            "In this instance, should matters proceed as they are planned at this point, the relegation
            would take place soon before the contract with the demolition company takes effect," he
            added.

            Hale explained this "short-circuited the process and is an attempt to cut off parishioners'
            rights to appeal the closure."

            De Laire agreed with Hale that efforts should be made to keep churches as sacred spaces
            but said, "The parish has known for a couple of years that the church would be put for sale
            and should no one come forth to purchase, that the possibility of razing the church would be
            an element of consideration."

            De Laire also confirmed that the diocese hasn't responded to Hale's communications.

            In June, the diocese requested a permit for the demolition. The buyer has not stated what
            the plans are for the location that sits on a prominent city corner.

            Canonical Incompetence

            Saint Joseph's is not the first group to be targeted by de Laire and Bp. Libasci. The Slaves of
            the Immaculate Heart run the St. Benedict Center in Richmond, New Hampshire, and have
            been placed under sanctions for adhering to Catholic dogma. The misunderstanding
            stemmed from the community's motto, Extra Ecclesiam Nulla Salus, Latin for "outside the
            Church, there is no salvation."




https://www.printfriendly.com/p/g/NWaNpb                                                                            3/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 4 of 9
                                                                                   to Demolish Church




            After more than a decade of having daily Mass at their community and
            school, de Laire stripped the community of the privilege of having a
            diocesan priest.

            De Laire accused them of violating canon 751 if the Code of Canon Law
            and accused them of being obstinate heretics.

            In January, Church Militant learned that there have been at least three
            complaints against de Laire that allege corruption, abuse of office, grave
            violations of the law and incompetence as a canonist.

            One of those complaints warned that under no circumstances should de
            Laire be named bishop.                                                                     Georges de Laire

            Church Militant also learned that de Laire has been outsourcing his
            canon law work he was hired to do. Priests and laity working with him say he is
            manipulative and vindictive and is a careerist — hoping to be appointed to a Vatican post or
            named bishop.

            What adds further insult to the razing of St. Joseph's Church is that de Laire owns an
            exclusive, 4,000-square-foot waterfront home worth over $1.5 million. In May, a lien was
            placed on the property owing to de Laire's failure to pay the $36,000 annual tax bill.

            Community Reaction

            Saint Joseph parishioner Linda Normandin told Church Militant they've received "total
            silence from the diocese." She and others have attempted to talk with the bishop and were
            prepared to take over the financial obligations of the church.

            Saint Joseph's was home to generations of prominent Catholic families, and Normandin
            said they would have raised funds to purchase the church if they had to.

            She said they haven't been treated very well from the diocese, and for some of the
            parishioners, "this is the last straw." She explained several families have stopped going to
            Mass at St. Joseph's and "a lot are considering giving up on the Catholic faith."

            Even religious leaders from other faiths are outraged over Bp. Libasci's proposed
            demolition, and a Jewish leader attended the meetings.

            "It's too much of a landmark," Normandin said. "They feel like there's going to be a gaping
            hole in the city if the church is torn down."

            Saint Joseph's was started in 1845 as a mission and grew to a parish when Catholics settled
            in the area during the construction of the railroad from Concord, New Hampshire, to
            Montreal, Canada.

https://www.printfriendly.com/p/g/NWaNpb                                                                                  4/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 5 of 9
                                                                                   to Demolish Church




            In a letter to The Laconia Daily Sun, Claire L. Hebert-Dow wrote, "I am major ticked off."
            Citing the response of Bp. Libasci to their dismay at the news their church was going to be
            razed, she said, "The last thing I wanted or expected, was a pat answer from our bishop of,
            'Sorry, I understand your pain but too bad.'"

            "Will our children and grandchildren know nothing different than in-fighting and lines in
            the sand gaining width and breadth?" she asked. "Why aren't we cherishing these?"




            Watch Video At: https://youtu.be/P_eORGDc6vs

            Speaking with Crux in 2018, Viktoria Somogyi, the producer of the documentary Forclosing
            on Faith, explained the bishops' official reasons to close churches — a shortage of priests,
            lack of parish life or the parish's debt — often don't apply to the ones being closed. Instead,
            the reason is financial.

            Somogyi explained financial mismanagement at the diocesan level, financial difficulties and
            sex abuse settlements are the reasons for church closures in the United States.

                 I found that many of the faithful felt that the way the church closing process has been carried
                 out was a grave spiritual abuse on the faithful and extremely destructive to the Catholic
                 Church. Statistics prove that 40 percent of the faithful leave the Catholic Church after their
                 church is closed because they are so scandalized by the process.

            The bishops themselves admit "sale of church properties" are a major source of the funds
            used to pay for sex abuse settlements and legal fees.




https://www.printfriendly.com/p/g/NWaNpb                                                                           5/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 6 of 9
                                                                                   to Demolish Church




            Bishop Richard Malone of Buffalo, New York, said self-insurance, investment reserves and
            the sale of property will be used to pay for sex abuse settlements.

            Cardinal Blase Cupich of Chicago sold the archdiocese's cathedral parking lot and Catholic
            cemeteries to pay for clerical sex abuse. In two weeks, the historic St. Adelbert is slated to
            close, six years after the decision was appealed.




                                                   St. Joseph's Church campus
                                            Photo: Bill Hemmel, The Laconia Daily Sun

            In 2003, Boston Cardinal Sean O'Malley had to sell off 15 properties to settle an $85 million
            award for 550 lawsuits by people who claimed to be abused by priests.

            Like St. Joseph's, many of these churches have strong ties to American history and helped
            shaped the history of the local region.

            Saint Joseph Church in Mobile, Alabama, had strong ties to the civil rights movement. The
            faith of Mobile's Catholic mayor, Joseph Langan, was credited for influencing his work with
            civil rights leader John LeFlore that kept a relative peace during the 1960s.

            Archbishop Thomas Rodi acted in a similar manner to Bp. Libasci and refused to publish a
            decree that circumvented the Canonical process. The church was sold to a developer and
            gutted before the parishioners could appeal the closure.


https://www.printfriendly.com/p/g/NWaNpb                                                                       6/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 7 of 9
                                                                                   to Demolish Church




            Hale sees beautiful and historic churches as a tool of evangelization.

            "They are a concrete representation of the devotion of His people and can bring people back
            to the Faith," he explained.

            "We need donors motivated to preserve our sacred Catholic heritage," Hale said.

            Funds are needed to both maintain these churches or buy them outright from the dioceses.

            Hale explained that the financial arrangement can be structured in a way that bishops
            couldn't just close them down at a later time having the donations be in vain.

            "There is so much more I could do if there were donors willing to step forward," Hale said.

            --- Campaign 31538 ---

            Have a news tip? Submit news to our tip line.




            We rely on you to support our news reporting. Please donate today.

            Related Stories

            COVID Killing Parishes?

            By Bradley Eli, M.Div., Ma.Th. • 0

            Watch
            Priest Scandal Movie: Painful, Disturbing and
            Surprisingly Fair

            By Church Militant • 0

             Watch
             ‘Spotlight’ Takes Top Prizes

             By Church Militant • 0




https://www.printfriendly.com/p/g/NWaNpb                                                                       7/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 8 of 9
                                                                                   to Demolish Church




            Recommended Shows

            Only On

            premium

            Case Files
            Season Two • min

            5: The Pope Defied

            Only On

            premium

            Right Reason
            Season Two • min

            13 : Tyranny of Relativism

             Only On

             premium

             The One True Faith: Revisited
             Season One • min

             6: Purgatory




https://www.printfriendly.com/p/g/NWaNpb                                                                       8/9
3/19/2021               Case 1:21-cv-00131-JD    Document
                                           NH Diocese            11-1 Filed
                                                      Violates Parishioners’ Rights03/19/21      Page 9 of 9
                                                                                   to Demolish Church




https://www.printfriendly.com/p/g/NWaNpb                                                                       9/9
